Citation Nr: 1617108	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Prior to March 24, 2011, entitlement to an initial evaluation in excess of 10 percent for service-connected lumbar strain with degenerative changes; on and after March 24, 2011, entitlement to an initial evaluation in excess of 20 percent for service-connected lumbar strain with degenerative changes.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction of the claims is now with the RO in Boise, Idaho.  

In a May 2011 rating decision, the RO increased the disability rating for the Veteran's lumbar spine strain with degenerative changes to 20 percent, effective March 24, 2011.  Because the RO did not assign the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to service connection for bilateral hip and neck disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 24, 2011, the Veteran's lumbar strain with degenerative changes was not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less, by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or by incapacitating episodes.

2.  On and after March 24, 2011, the Veteran's lumbar strain with degenerative changes was manifested by forward flexion of the lumbar spine limited to not less than 50 degrees, no ankylosis, and no incapacitating episodes.   


CONCLUSIONS OF LAW

1.  From October 20, 2009, to March 2011, the criteria for a rating in excess of 10 percent for the Veteran's lumbar strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5237 (2015).

2.  Beginning March 24, 2011, the criteria for a rating in excess of 20 percent for the Veteran's lumbar strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The Veteran is challenging the evaluations assigned in connection with the grant of service connection for a lumbar strain with degenerative changes.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Additionally, the Veteran was afforded examinations in January 2010, March 2011, and November 2011.  Review of the examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the increased rating claims.  Neither the evidence nor the Veteran's own statements indicate that the lumbar strain has worsened since the most recent examination.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015).  The Veteran has not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

In the Veteran's substantive appeal, he declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence used to decide whether a rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. Mitchell, 25 Vet. App. 32; 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Veteran's service-connected lumbar strain has been rated by the RO under the provisions of DC 5237 for a lumbar strain and degenerative changes of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  Under the General Rating Formula, a 10 percent evaluation contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumbar spine greater than 120 but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).   instructs For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).   The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).   

As the Veteran's service-connected lumbar disability also includes degenerative disc disease, the Board will also consider DC 5243 for rating intervertebral disc syndrome.  Under Diagnostic Code 5243, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Prior to March 24, 2011

For this time period, the Veteran is assigned a 10 percent evaluation, which contemplates forward flexion greater than 60 degrees but not greater than 85 degrees, the combined range of motion greater than 120 but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

VA afforded the Veteran an examination for his lumbar spine in January 2010.  During the clinical interview, the Veteran described a generalized ache in his lumbar spine ever since he injured his back during his military service.  At the time of the examination, he would experience fatigue and increased pain in the back when he would bend, lift, carry, or twist repetitively.  He denied any numbness, tingling, tremors, weaknesses, fever, chills, or night sweats.  He also denied having any lower extremity, bowel, or bladder symptoms.  On range of motion testing, forward flexion ended at 90 degrees, extension ended at 22 degrees, and the Veteran was able to laterally flex 20 degrees, and rotate to 70 degrees combined.  There was pain at the end of each of the ranges of motion.  These ranges remained the same on repetitive-use testing.  The Veteran was tender to palpation, but no malalignments or muscle spasms were seen in the erector spine group.  The examiner noted a normal gait while the Veteran was walking to and from the office.  The examiner also noted that it was "within reason to believe" the Veteran would lose between zero and five degrees of his overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares.  There was 5/5 strength.  Contemporaneously obtained radiographic images of the Veteran's lumbar spine revealed mild degenerative changes.  

VA treatment records also document low back pain complaints from the Veteran during this portion of the appeal period.  

After a thorough review of the evidence prior to March 24, 2011, the Board finds that an evaluation in excess of 10 percent for the Veteran's lumbar strain is not warranted.  The January 2010 examination showed forward flexion to 90 degrees with pain at the end range of motion.  Further, this measurement did not change during repetitive-use testing.  The Veteran's combined range of motion was greater than 120 degrees as well.  Even considering the examiner's estimate that the Veteran would lose five degrees of his overall range of motion associated with "repetitive movement flares", this does not warrant a 20 percent evaluation which requires limitation of flexion 60 degrees.  This is simply not shown by the January 2010 examination, even accounting for pain at the end of motion or the examiner's report of additional limitation during flare-ups.  

The examiner also found no evidence of muscle spasms or guarding, though he did find that the Veteran's low back was tender to palpation.  Nevertheless, no finding was made that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  On the contrary, the examiner noted the Veteran's normal gait while walking to and from the office.  The Veteran also denied flare-ups during this period.  The VA examiner also did not make any findings regarding an abnormal spinal contour or vertebral body fracture.  Accordingly, an increased evaluation is not warranted.

The Board has considered all potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the evidence does not show incapacitating episodes and the diagnostic code for arthritis does not permit a rating in excess of 10 percent where there is at least some limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5243.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of an evaluation greater than 10 percent for the Veteran's lumbar strain prior to March 24, 2011.  The claim for an increased initial disability rating for this portion of the appeal period must be denied.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On and after March 24, 2011

The Veteran is in receipt of a 20 percent disability evaluation for this portion of the appeal period, which contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

On March 24, 2011, VA afforded the Veteran another examination for his lumbar spine.  At that time, palpation of the low back revealed no increased warmth.  There was tenderness of the spinous processes from L4 through S1, bilateral SI joints, and bilateral gluteus maximus.  There was no sciatic notch tenderness, however.  The examiner found mild trochanteric tenderness on the right side and bilateral iliopsoas tenderness.  On range of motion testing, forward flexion ended at 60 degrees, extension ended at 15 degrees, rotation ended at 45 degrees bilaterally, and lateral flexion ended at 25 degrees bilaterally.  The Veteran reported that repetitive range of motion caused pulling on his hips, particularly during extension and lateral flexion.  The Veteran did not endorse increased pain in his back during repetitive motion.  The examiner found no change in range of motion on repetitive-use testing.  The examiner noted that he would expect the Veteran to have mild weakness, mild to moderate fatigability, and mild loss of coordination secondary to repetitive activity or painful flare-up episodes associated with his back, but the examiner did not provide an estimation of additional loss of motion during these flare-ups.  There was intact motor and sensory function with normal reflexes bilaterally.  There was negative straight leg raise.  The examiner determined there had not been any incapacitating episodes within the past 12 months and that his activities of daily living were unaffected.  

The Veteran underwent yet another examination for his low back in November 2011.  The Veteran reported the pain in his low back was more severe relative to his low back symptoms at the time of March 2011 examination.  The examiner noted that he Veteran did not have flare-ups that impacted the function of the thoracolumbar spine.  On range of motion testing, flexion ended at 50 degrees with pain at the end.  Extension ended at 15 degrees with no objective evidence of painful motion.  Lateral flexion ended at 25 degrees with no evidence of painful motion bilaterally.  Right lateral rotation ended at 30 degrees with no objective evidence of painful motion.  Left lateral rotation ended at 30 degrees with pain at the end.  Repetitive-use testing yielded the same range of motion measurements as those obtained during initial range of motion testing, and the examiner concluded that the Veteran did not have additional limitation in range of motion of the lumbar spine following repetitive-use testing.  The examiner did note that the Veteran's functional loss due to his low back disability was due to pain on motion, primarily.  The Veteran had mild lumbar paraspinal tenderness as well as mild tenderness of the SI joints bilaterally which resulted in guarding and muscle spasm.  However, these symptoms did not cause abnormal gait or spinal contour.  There was 5/5 muscle strength, and negative straight leg raise tests.  The examiner also found that there were no radicular symptoms in the lower extremities or cause any other neurologic abnormalities, to include bowel or bladder problems.  No ankylosis was noted. 

VA treatment records also document low back complaints from the Veteran during this portion of the appeal period.  

Based on the March 24, 2011, examination, and the November 2011 examination, as well as taking into consideration pain on motion and other functional loss, the Veteran's spine disability did not result in limitation such that there was 30 degrees or less of forward flexion.  At its worst, the Veteran's lumbar spine disability resulted in forward flexion limited to 50 degrees.  Pain did not limit the Veteran's motion any more than 50 degrees, as the November 2011 examiner only found pain at end range motion.  The Board has considered the March 2011 examiner's statement that he would expect the Veteran to have mild weakness, mild to moderate fatigability, and mild loss of coordination secondary to repetitive activity painful flare-up episodes associated with his back.  However, the presence of flare-ups is not born out by the record.  Indeed, the Veteran denied having any flare-ups in his November 2011 examination.  Further, the Veteran's flexion would need to be additionally limited by 20 degrees in order to merit a higher disability rating, and nothing of record suggests that any additional limitation due to these factors would approach an additional 20 degrees.  

The Board has considered all potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 593.  But the evidence does not show incapacitating episodes and the diagnostic code for arthritis does not permit a rating in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5243.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for the Veteran's lumbar sprain with degenerative changes on and after March 24, 2011.  Therefore, that claim for increase must be denied.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Extraschedular Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's lumbar spine disability, including pain and limitation of motion, are contemplated by the schedular criteria.  Those criteria expressly consider the Veteran's pain upon use, limitation of motion, and other functional limitations.  As discussed above, there are higher ratings available under the relevant diagnostic codes, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Prior to March 24, 2011, entitlement to an initial disability evaluation in excess of 10 percent for lumbar strain with degenerative changes is denied.  

On and after March 24, 2011, entitlement to an initial disability evaluation in excess of 30 percent for lumbar strain with degenerative changes is denied.  


REMAND

Regarding the Veteran's claim of entitlement to service connection for a bilateral hip disorder, remand is required for an adequate etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Here, the Veteran alleges the disorder is secondarily related to his service-connected lumbar strain.  VA afforded the Veteran an examination for this claim in March 2011.  After diagnosing bilateral hip degenerative changes, the examiner explained he was "unable to connect the mild degenerative changes and hip pain to [the Veteran's] service-connected lumbosacral spine strain and degenerative changes."  Rather, the examiner opined the Veteran's bilateral hip condition was expected of someone the Veteran's age.  This opinion is inadequate as it does not address the aggravation prong of secondary service connection.  See 38 C.F.R. § 3.310 (2015).  

A remand is necessary for the same reason regarding the Veteran's claim of entitlement to service connection for a bilateral neck disorder.  The Veteran initially claimed the degenerative changes of the cervical spine were due to an in-service injury to his neck.  However, in his August 2010 notice of disagreement, the Veteran argued his neck disorder was associated with the strain and degenerative changes of his lumbar spine.  No opinion has been obtained to address this theory of entitlement.  Accordingly, remand is also necessary for the Veteran's claim of entitlement to service connection for a neck condition.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all additional records are associated with the claims file, provide the Veteran a VA examination for his claims of entitlement to service connection for a neck disability and a bilateral hip disability.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip and neck disorders had their onset during military service or are otherwise related to such service;

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip and neck disorders were caused by his service-connected lumbar spine disability?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip and neck disorders have been aggravated (permanently worsened) by his service-connected lumbar spine disability?

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


